DETAILED ACTION
This is a non-final Office action for Application 17/686,874 filed 03/04/2022.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1, 2, and 4-20 are rejected; claim 3 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 03/04/2022 and 06/07/2022 have been considered by the Examiner.

Drawings
The drawings are objected to because of the following informalities:
Figure 9 – The lever arm (502) appears to be incorrectly illustrated.
Figure 11 – The lead line for the retention slot (426) does not appear to correctly point to a retention slot.
Figure 15 – The lead line for the latch flange (328) near the reference number 308 does not appear to correctly point to a latch flange.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Paragraph 0030, line 6, "FIG. 14" appears to be --FIG. 15--.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informality:
Claim 10, line 2, it is not understood as why the limitations "a third width" and "the second width" are used when the language "a first width" was not previously recited in claim 1, claim 8, or claim 10.  Should claim 10 depend from claim 9 instead, since claim 9 recites "a second width" in line 3?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the second width" (line 3) in the claim.  Also, it is not clear as to whose width "the second width" is.  Is it a width of an arbitrary element?  Appropriate correction is required.
Regarding claim 14, it is recited in lines 2, "the anti-chuck component includes a plurality of second teeth."  As such, it is not clear as to how the "plurality of second teeth" in claim 14 (line 2) are related to the "second tooth" of the "anti-chuck component" in claim 1 (lines 12 and 13).  For example, does claim 14 require the "plurality of second teeth" in claim 14 in addition to the "second tooth" in claim 1?  Or do the "plurality of second teeth" in claim 14 include the "second tooth" in claim 1?  Similar rejection applies to the limitations in claim 17 (lines 1-3).  Appropriate correction is required. 
Regarding claim 14, there is insufficient antecedent basis for the limitation "the opposing second edge" (lines 10 and 11) in the claim.  Also, it is not clear as to which previously recited structure the "opposing second edge" of the "second latch tooth" is opposing.  Appropriate correction is required.
Regarding claim 14, there is insufficient antecedent basis for the limitation "the first edge" (line 11) in the claim.  Appropriate correction is required.
Regarding claim 19, there is insufficient antecedent basis for the limitation "the opposing second edge" (line 4) in the claim.  Also, it is not clear as to which previously recited structure the "opposing second edge" of the "second latch tooth" is opposing.  Appropriate correction is required.
Regarding claim 19, there is insufficient antecedent basis for the limitation "the first edge" (line 5) in the claim.  Appropriate correction is required.
Regarding claim 20, there is insufficient antecedent basis for the limitation "the opposing second edge" (line 33) in the claim.  Also, it is not clear as to which previously recited structure the "opposing second edge" of the "second latch tooth" is opposing.  Appropriate correction is required.
Regarding claim 20, there is insufficient antecedent basis for the limitation "the first edge" (line 34) in the claim.  Appropriate correction is required.
Claim 18 is rejected as being dependent from a rejected claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, and 11-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (US 8,215,602 B2), hereinafter Walter.
Regarding claim 1, Walter discloses a track assembly (22', fig 7) for mounting a seat (16, fig 1) within a vehicle (14, fig 1), the track assembly comprising: a first track (26', fig 7) having a plurality of first apertures (258, fig 7); a second track (24, fig 7) having a plurality of second apertures (74, fig 7); and a latch assembly (230, fig 8) including: a latch plate (232, fig 7) repositionable between an engaged position (see Figure 7, see col 7, lines 17-21) and a disengaged position (230', fig 7, col 7, lines 17-21), the latch plate including a plurality of first teeth (294A, 294B, 296A, 296B, 296C, 296D, fig 8) that selectively extend through the plurality of first apertures and through a subset of the plurality of second apertures when the latch plate is in the engaged position (see Figure 7), wherein a gap (741, fig 7, see annotation) is present between at least one (296C, fig 8) of the plurality of first teeth and a side (310, fig 7) of a respective one (258C, fig 7) of the plurality of first apertures when the latch plate is in the engaged position (see Figure 7); and an anti-chuck component (234, fig 7; alternatively, 396C, fig 7) coupled to the latch plate, the anti-chuck component including a second tooth (396C, fig 7) that engages a portion of the side of the respective one of the plurality of first apertures to close the gap when the latch plate is in the engaged position (see Figure [AltContent: textbox (741 – Gap)]7).
[AltContent: arrow]
    PNG
    media_image1.png
    310
    705
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    311
    648
    media_image2.png
    Greyscale








Regarding claim 2, wherein the latch assembly is configured to secure the first track in a position relative to the second track when the latch plate is in the engaged position (see Figure 2).
Regarding claim 4, wherein: the first track includes a first end (241, fig 2, see annotation), an opposing second end (243, fig 2, see annotation), and a sidewall (242, fig 7) extending therebetween (see Figures 2 and 7); and the plurality of first apertures are retention slots (258, fig 7) positioned along the sidewall between the first end and the opposing second end (see Figures 2 and 7).
[AltContent: textbox (243 – Second End)][AltContent: arrow]
[AltContent: textbox (245 – Top Wall)][AltContent: connector]
    PNG
    media_image3.png
    549
    735
    media_image3.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (241 – First End)][AltContent: arrow]
[AltContent: textbox (643 – Second End)]

[AltContent: connector][AltContent: textbox (645 – Bottom Wall)]
[AltContent: textbox (641 – First End)][AltContent: arrow]


Regarding claim 5, wherein: the sidewall includes a latch assembly slot (60, fig 4) through which at least a portion of the latch assembly extends (see Figures 2 and 7); and the latch assembly slot is disposed above at least one of the plurality of first apertures (see Figures 2 and 7).
Regarding claim 6, wherein: the first track includes a flange (601, fig 4, see annotation) extending from the sidewall thereof (see Figure 4); the flange is positioned proximate the latch assembly slot (see Figure 4); and the latch assembly is coupled to the flange (see Figure 4).


    PNG
    media_image4.png
    593
    826
    media_image4.png
    Greyscale





[AltContent: arrow]
[AltContent: textbox (601 – Flange)]



Regarding claim 7, wherein: the second track includes a first end (641, fig 2, see annotation), an opposing second end (642, fig 2, see annotation), and a sidewall (62, 66, fig 2) extending therebetween, wherein the sidewall terminates with a flange (62, fig 2); the plurality of second apertures are retention slots (74, fig 2) positioned along the flange between the first end and the opposing second end (see Figure 2); and a first quantity of the plurality of first apertures is less than a second quantity of the plurality of second apertures (see Figure 7).

Regarding claim 9, wherein: a first tooth (296C, fig 8) of the plurality of first teeth includes a first width (see Figure 7); an aperture (258C, fig 7) of the plurality of first apertures includes a second width (see Figure 7); and the second width is greater than the first width (see Figure 7).
Regarding claim 11, wherein the second tooth is the only tooth of the anti-chuck component (see Figure 8, as discussed above with respect to claim 1, when the tooth 396C is considered as the anti-chuck component).
Regarding claim 12, wherein the second tooth of the anti-chuck component extends along an exterior face of a respective tooth (296C, fig 8) of the plurality of first teeth, and wherein the second tooth extends laterally past at least one edge of the respective tooth (see Figure 7).
Regarding claim 13, wherein the second tooth extends laterally past both edges of the respective tooth (see Figures 7 and 8, for example, the upper and lower left edges 2961, 2963 of the tooth 296C along the length of the tooth 296C).
[AltContent: connector][AltContent: textbox (2961 – Upper Left Edge)]

    PNG
    media_image1.png
    310
    705
    media_image1.png
    Greyscale



[AltContent: connector]


[AltContent: textbox (2963 – Lower Left Edge)]


    PNG
    media_image2.png
    311
    648
    media_image2.png
    Greyscale





[AltContent: connector][AltContent: textbox (2961 – Upper Left Edge)]


Regarding claim 14, wherein: the anti-chuck component includes a plurality of second teeth (394A, 394B, 396A, 396B, 396C, 396D, fig 7); each of the plurality of second teeth extends along an exterior surface of a respective one of the plurality of first teeth (see Figures 7 and 8); the plurality of first teeth include at least a first latch tooth (296C1, fig 8, see annotation), a second latch tooth (296C2, fig 8, see annotation), and a third latch tooth (294A, fig 8) positioned between the first latch tooth and the second latch tooth (see Figure 8, e.g., clockwise or counterclockwise); a first anti-chuck tooth (396C1, fig 8, see annotation) of the plurality of second teeth (i) extends past a first edge of the first latch tooth (see Figure 7) and (ii) does not extend past an opposing second edge of the first latch tooth (see Figure 7); a second anti-chuck tooth (396C2, fig 8, see annotation) of the plurality of second teeth (i) extends past the opposing second edge of the second latch tooth (see Figure 7) and (ii) does not extend past the first edge of the second latch tooth (see Figure 7); and one (394B, fig 8) of the plurality of second teeth is not positioned along the third latch tooth (see Figures 7 and 8).

[AltContent: textbox (396C2 – Second Anti-chuck Tooth)]
[AltContent: textbox (396C1 – First Anti-chuck Tooth)][AltContent: arrow][AltContent: textbox (296C2 – Second Latch Tooth)][AltContent: arrow]
[AltContent: arrow]

    PNG
    media_image2.png
    311
    648
    media_image2.png
    Greyscale





[AltContent: arrow]

[AltContent: textbox (296C1 – First Latch Tooth)]


    PNG
    media_image1.png
    310
    705
    media_image1.png
    Greyscale

[AltContent: textbox (First Edge)][AltContent: connector][AltContent: textbox (Opposing Second Edge)]
[AltContent: connector]








Regarding claim 15, Walter discloses a vehicle seat (10, fig 1) comprising: a seat (16, fig 1); and a track assembly (22', fig 7) configured to mount the seat to a surface (12, fig 1) of a vehicle (14, fig 1), the track assembly including: a first track (26', fig 7) having a plurality of first apertures (258, fig 7); a second track (24, fig 7) having a plurality of second apertures (74, fig 7); and a latch assembly (230, fig 8) including: a latch plate (232, fig 7) repositionable between an engaged position (see Figure 7, see col 7, lines 17-21) and a disengaged position (230', fig 7, col 7, lines 17-21), the latch plate including a plurality of first teeth (294A, 294B, 296A, 296B, 296C, 296D, fig 8) that selectively extend through the plurality of first apertures and through a subset of the plurality of second apertures when the latch plate is in the engaged position (see Figure 7), wherein a gap (741, fig 7, see annotation) is present between at least one (296C, fig 8) of the plurality of first teeth and a side (310, fig 7) of a respective one (258C, fig 7) of the plurality of first apertures when the latch plate is in the engaged position (see Figure 7); and an anti-chuck component (234, fig 7; alternatively, 396C, fig 7) coupled to the latch plate, the anti-chuck component including a second tooth (396C, fig 7) that engages a portion of the side of the respective one of the plurality of first apertures to close the gap when the latch plate is in the engaged position (see Figure 7).
Regarding claim 16, wherein the second tooth of the anti-chuck component extends along an exterior face of a respective tooth (296C, fig 8) of the plurality of first teeth, and wherein the second tooth extends laterally past both edges of the respective tooth (see Figures 7 and 8, for example, the upper and lower left edges 2961, 2963 of the tooth 296C along the length of the tooth 296C).
Regarding claim 17, wherein the anti-chuck component includes a plurality of second teeth (394A, 394B, 396A, 396B, 396C, 396D, fig 7), and wherein each of the plurality of second teeth extends along an exterior face of a respective one of the plurality of first teeth (see Figures 7 and 8).
Regarding claim 18, wherein the plurality of first teeth include a first latch tooth (296C1, fig 8, see annotation), a second latch tooth (296C2, fig 8, see annotation), and a third latch tooth (294A, fig 8) positioned between the first latch tooth and the second latch tooth (see Figure 8, e.g., clockwise or counterclockwise), and wherein one (394B, fig 8) of the plurality of second teeth is not positioned along the third latch tooth (see Figures 7 and 8).
Regarding claim 19, wherein a first anti-chuck tooth (396C1, fig 8, see annotation) of the plurality of second teeth (i) extends past a first edge of a first latch tooth (296C1, fig 8, see annotation) of the plurality of first teeth (see Figure 7) and (ii) does not extend past an opposing second edge of the first latch tooth (see Figure 7), and wherein a second anti-chuck tooth (396C2, fig 8, see annotation) of the plurality of second teeth (i) extends past the opposing second edge of a second latch tooth (296C2, fig 8, see annotation) of the plurality of first teeth (see Figure 7) and (ii) does not extend past the first edge of the second latch tooth (see Figure 7).
Regarding claim 20, Walter discloses a track assembly (22', fig 7) for mounting a seat (16, fig 1) within a vehicle (14, fig 1), the track assembly comprising: an upper rail (26', fig 7) having: a top wall (245, fig 2, see annotation); a first upper sidewall (40, 44, 48, fig 4) extending downward from a first side of the top wall and terminating with a first lip (44, 48, fig 4), the first upper sidewall defining (i) a latch slot (60, fig 4) and (ii) a plurality of first apertures (258, fig 7) positioned beneath the latch slot (see Figures 4 and 7); a second upper sidewall (42, 46, 50, fig 4) extending downward from an opposing second side of the top wall and terminating with a second lip (46, 50, fig 4); and a flange (601, fig 4, see annotation) extending from the first upper sidewall, the flange positioned proximate the latch slot (see Figure 4); a lower rail (24, fig 7) having: a bottom wall (645, fig 2, see annotation); a first lower sidewall (62, 66, fig 4) extending upward from a first side of the bottom wall and terminating with a third lip (62, fig 4), the third lip defining a plurality of second apertures (74, fig 7); and a second lower sidewall (64, 68, fig 4) extending upward from an opposing second side of the bottom wall and terminating with a fourth lip (64, fig 4), wherein the third lip and the fourth lip engage with the first lip and the second lip to slidably couple the lower rail and the upper rail together (see Figures 4 and 7); and a latch assembly (230, fig 8) coupled to the flange and extending through the latch slot (see Figures 4 and 7), the latch assembly including: a latch plate (232, fig 7) repositionable between an engaged position (see Figure 7, see col 7, lines 17-21) and a disengaged position (230', fig 7, col 7, lines 17-21), the latch plate including a plurality of latch teeth (294A, 294B, 296A, 296B, 296C, 296D, fig 8) that selectively extend through the plurality of first apertures of the first upper sidewall and through a subset of the plurality of second apertures of the third lip when the latch plate is in the engaged position to restrict relative movement between the upper rail and the lower rail (see Figure 7); and an anti-chuck plate (234, fig 7) coupled to the latch plate, the anti-chuck plate including: a first anti-chuck tooth (396C1, fig 8, see annotation) that (i) is disposed along a first latch tooth (296C1, fig 8, see annotation) of the plurality of latch teeth, (ii) extends past a first edge of the first latch tooth (see Figure 7), and (iii) does not extend past an opposing second edge of the first latch tooth (see Figure 7); and a second anti-chuck tooth (396C2, fig 8, see annotation) that (i) is disposed along a second latch tooth (296C2, fig 8, see annotation) of the plurality of latch teeth, (ii) extends past the opposing second edge of the second latch tooth (see Figure 7), and (iii) does not extend past the first edge of the second latch tooth (see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 8,215,602 B2), hereinafter Walter, in view of Wojatzki et al. (US 9,393,883 B2), hereinafter Wojatzki.
Regarding claim 8, Walter discloses the track assembly, wherein: the latch assembly includes an actuator (28, fig 4) operably coupled to the latch plate (see Figures 4 and 7); and in the disengaged position, the plurality of first teeth do not extend through the subset of the plurality of second apertures such that the first track is moveable relative to the second track (see Figure 7).

Walter does not disclose the track assembly, wherein: the actuator is configured to facilitate pivoting the latch plate between the engaged position and the disengaged position.
Wojatzki teaches a track assembly (500, fig 25, col 12, lines 35-39, the movable rail 524 and the stationary rail 526 are similar to the movable and stationary rail embodiments described previously) comprising: a first track (524, fig 25) having a plurality of first apertures (col 12, lines 35-39, e.g., 24d, fig 3); a second track (526, fig 25) having a plurality of second apertures (col 12, lines 35-39, e.g., 26d, fig 2); and a latch assembly (530, fig 27) including: two portions (534a, 534b, fig 27) slidably disposed on a hinge pin (552, fig 27, col 5, lines 53-64, also see Figure 9) and including a latch plate (534a, fig 27, col 13, lines 48-51) repositionable between an engaged position (e.g., see Figure 11) and a disengaged position (e.g., see Figure 12), the latch plate including a plurality of first teeth (558, fig 27) that selectively extend through the plurality of first apertures and through a subset of the plurality of second apertures when the latch plate is in the engaged position (e.g., see Figure 14), wherein: the latch assembly includes an actuator (532, fig 26) operably coupled to the latch plate, the actuator is configured to facilitate pivoting the latch plate between the engaged position and the disengaged position (e.g., see Figures 11 and 12); and in the disengaged position, the plurality of first teeth do not extend through the subset of the plurality of second apertures such that the first track is moveable relative to the second track (e.g., see Figure 12).



    PNG
    media_image5.png
    592
    861
    media_image5.png
    Greyscale











Walter and Wojatzki are analogous art because they are at least from the same field of endeavor, i.e., track assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the latch plate (Walter: 232, fig 7) and the anti-chuck component (Walter: 234, fig 7) into two portions (Wojatzki: 534a, 534b, fig 27) slidably disposed on a hinge pin (Wojatzki: 552, fig 27, col 5, lines 53-64, also see Figure 9) and provide an actuator (Wojatzki: 532, fig 26) operably coupled to the latch plate and configured to facilitate pivoting the latch plate between the engaged position and the disengaged position (Wojatzki: e.g., see Figures 11 and 12), wherein in the disengaged position, the plurality of first teeth do not extend through the subset of the plurality of second apertures such that the first track is moveable relative to the second track (Wojatzki: e.g., see Figure 12), as taught by Wojatzki.  The motivation would have been to allow easier placement of the latch assembly into the track assembly by allowing the latch plate to pivot.  Therefore, it would have been obvious to combine Walter and Wojatzki to obtain the invention as specified in claim 8.
Regarding claim 10, wherein: the second tooth includes a third width (Walter: see Figure 8); and the third width is greater than or equal to the second width (Walter: see Figure 8, the third width of the second tooth 396C is greater than or equal to the second width, i.e., the width of the mounting pin 240).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various track assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631